1    Paul S. Seabrook - SBN: 296286
     Seabrook Law Offices
2    2055 Junction Ave. Ste. 138
     San Jose, CA 95131
3
     Ph: 408-879-9039
4    E-mail: bankruptcy@seabrooklawoffices.com

5    Attorney for Debtor(s)
6

7

8                                UNITED STATES BANKRUPTCY COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11

12   In Re:                                                 Case No.: 19-51444-MEH
13                                                          CHAPTER 13
     BELLA VIERRA
14                                                          MOTION TO EXTEND AUTOMATIC STAY
                                                            AS TO ALL CREDITORS
15
                                Debtor(s).                  NO HEARING REQUIRED
16

17

18

19
20

21

22                             MOTION TO EXTEND AUTOMATIC STAY
23            Debtor, BELLA VIERRA (“Debtor”), brings this motion to extend the automatic stay
24   pursuant to 11 U.S.C. § 362(c)(3)(B) and hereby moves this Court for an Order extending the
25   automatic stay with respect to all Debtor’s creditors for the duration of this case. This motion is
26   made on the grounds that the present case was filed in good faith and that the continuation of the
27   automatic stay is necessary to protect and preserve the rights of Debtor.
28

                                                -1-
                         MOTION TO EXTEND AUTOMATIC STAY AS TO ALL CREDITORS
 Case: 19-51444       Doc# 13     Filed: 07/29/19     Entered: 07/29/19 09:35:56        Page 1 of 5
1                          MEMORANDUM OF POINTS AND AUTHORITIES
2

3    I.     INTRODUCTION
4           When a debtor had a pending but dismissed bankruptcy within one year prior the filing of his

5    or her current bankruptcy, under 11 U.S.C. § 362(c)(3)(B) a court may extend the debtor’s automatic

6    stay protection. Before a court may grant an extension of the automatic stay, the court must find that

7    the four minimum requirements articulated in 11 U.S.C. §362(c)(3)(B) have been met. Specifically,

8    § 362(c)(B) requires: (1) the filing of a motion; (2) notice and a hearing on that motion; (3) the

9    hearing must be held before the expiration of the thirty day stay provided; and (4) the debtor must

10   prove that the filing of the current case was done in good faith as to the creditors stayed. In re

11   Elliott-Cook, 357 B.R. 811, 814 (Bankr. N.D. Cal 2006) (citing In re Castaneda, 342 B.R. 90, 93

12   (Bankr. S.D. Cal. 2006)). The debtor has the burden of proof to establish the above-mentioned

13   requirements. Id. at 814.

14          With the filing and serving of this Motion, as well as the scheduling of the hearing date prior

15   to the thirty-day expiration period of the automatic stay, the first three requirements of §362(c)(3)(B)

16   will be satisfied by the time of the hearing on this matter.

17   II.    STATEMENT OF FACTS
18          1. Debtor filed a previous Chapter 13 bankruptcy on January 1, 2017. That case was

19              dismissed on May 17, 2019. (Case No. 17-10003 (Western District of Texas).
20          2. The previous bankruptcy dismissed upon the motion of the Chapter 13 Trustee for failure

21              to make plan payments. The Debtor suffered a temporary loss of income from both her

22              job and the renters that occupy her real estate in Texas.

23          3. Debtor’s current case was filed on July 18, 2019.

24          4. The purpose of the current bankruptcy is to provide the Debtor with the financial relief to

25              which they are entitled under the Bankruptcy Code.

26          5. The Debtor has replaced her income and now has the support of her family to help assist

27              with any shortfall that may arise in her personal finances.
28

                                                -2-
                         MOTION TO EXTEND AUTOMATIC STAY AS TO ALL CREDITORS
 Case: 19-51444       Doc# 13      Filed: 07/29/19     Entered: 07/29/19 09:35:56        Page 2 of 5
1           6. Debtor filed a Chapter 13 Petition for Bankruptcy in good faith. Debtor has absolutely no

2               intent to delay, or harm creditors in any way but merely is attempting to avail themselves

3               of their rights under the Bankruptcy Code with this filing.

4    III.   A PRESUMPTION AGINST FILING IN GOOD FAITH DOES NOT ARISE IN THIS
5    CASE
6           Debtor’s current Petition for Bankruptcy was filed in good faith as it was done so to secure

7    the protection of the bankruptcy court and to discharge unsecured, non-priority debt. In some

8    circumstances however, a presumption against good faith arises. Those circumstances, as stated in

9    11 U.S.C. §362(c)(3)(C), are: “(1) the debtor had more than one case pending in the preceding year;

10   (2) the first case was dismissed because the debtor failed to (a) file or amend the petition or other

11   documents without substantial excuse, (b) provided court-ordered adequate protection, or (c)

12   perform the terms of a confirmed plan; or (3) there is no substantial change in the debtor’s affairs

13   and no other reason to believe the case will result in a fully performed chapter 13 plan.” Elliott-Cook

14   357 B.R. at 814(citing Castaneda 342 B.R. at 94).

15          Here, although Debtor’s previous Chapter 13 Petition for Bankruptcy was dismissed, Debtor

16   has made significant progress in stabilizing her financial situation wherein this Chapter 13 plan can

17   be funded. Given these circumstances, the presumption against filing in good faith does not arise in

18   this matter. As a result, “[w]here no presumption arises, and no party objects, a request to extend the

19   stay should be liberally granted.” In re Resto-Perez, 2006 Bankr. LEXIS 3697, 3704 (Bankr. N.D.
20   Cal. 2006).]

21

22   IV.    THE DEBTOR’S FILING OF THE CURRENT PETITION FOR BANKRUPTCY
23   WAS DONE IN GOOD FAITH
24          To determine whether a debtor filed his or her petition in good faith, courts will examine the

25   totality of the circumstances. Elliott-Cook, 357 B.R. at 814. When examining the totality of the

26   circumstances, the 9th Circuit uses the following four factors to determine whether a debtor filed a

27   Chapter 13 petition in good faith: “(1) whether debtor misrepresented facts in the petition or the
28   plan, unfairly manipulated the Code or otherwise filed the current chapter 13 plan or petition in an

                                                -3-
                         MOTION TO EXTEND AUTOMATIC STAY AS TO ALL CREDITORS
 Case: 19-51444       Doc# 13     Filed: 07/29/19      Entered: 07/29/19 09:35:56        Page 3 of 5
1    inequitable manner; (2) debtor’s history of filings and dismissals; (3) whether debtor only intended

2    to defeat state court litigation; and (4) whether egregious behavior is present.” Id. at 96 (citing In re

3    Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999)).

4           Additionally, the Bankruptcy Court for the Northern District of California has concluded that

5    many of the relevant factors enunciated in In re Warren, 89 B.R. 87 (BAP 9th Cir. 1988), which

6    determine a good faith filing of a Chapter 13 plan, also apply to the totality of the circumstances test.

7    In re Resto-Perez at 3702-3 (Bankr. N.D. Cal. 2006) (citing In re Warren, 89 B.R. at 93). The

8    factors articulated in In re Warren are:

9                   “(1) The amount of the proposed payments and the amounts of the
                    debtor’s surplus; (2) The debtor’s employment history, ability to earn,
10                  and likelihood of future increases in income; (3) The probable or
                    expected duration of the plan; (4) The accuracy of the plan’s
11
                    statements of the debts, expenses and percentage of repayment of
12                  unsecured debt, and whether any inaccuracies are an attempt to
                    mislead the court; (5) The extent of preferential treatment between
13                  classes of creditors; (6) The extent to which secured claims are
                    modified; (7) The type of debt sought to be discharged, and whether
14                  any such debt is nondischargeable in Chapter 7; (8) The existence of
                    special circumstances such as inordinate medical expenses; (9) The
15
                    frequency with which the debtor has sought relief under the
16                  Bankruptcy Reform Act; (10) The motivation and sincerity of the
                    debtor in seeking Chapter 13 relief; and (11) The burden which the
17                  plan’s administration would place upon the trustee.”
18   In re Warren, 89 B.R. at 93.

19          Additionally, after the enactment of BAPCPA, courts have modified the above Warren
20   factors to include the following new factors: “(12) the timing of the petition; (13) how the debt(s)
21   arose; (14) the debtor’s motive in filing the 2nd petition; (15) how the debtor’s actions affected
22   creditors; (16) why the debtor’s prior case was dismissed; (17) the likelihood that the debtor will
23   have a steady income throughout the bankruptcy case, and will be able to fund a plan; and (18)
24   whether the trustee or creditors object to the motion to continue the stay.” In re Resto-Perez at 3704.
25          Here, the Warren factors, modified by courts interpreting BAPCPA, favor extending the
26   automatic stay. First, Debtor did not misrepresent facts in either the Petition or the Plan and their
27   history of filings indicate that their use of the bankruptcy code is for appropriate reasons. Second,
28   there have been no allegations, nor any evidence presented, that Debtor filed this current Petition to

                                                -4-
                         MOTION TO EXTEND AUTOMATIC STAY AS TO ALL CREDITORS
 Case: 19-51444       Doc# 13       Filed: 07/29/19    Entered: 07/29/19 09:35:56         Page 4 of 5
1    defeat state court litigation. Similarly, the Debtor has not engaged in any egregious behavior with

2    respect to the filing of this Petition. Given this, and Debtor’s current ability and commitment to

3    funding a current Chapter 13 Plan, the totality of the circumstances indicates that this Petition was

4    filed in good faith.

5

6    CONCLUSION
7            With no presumption of bad faith arising, the totality of circumstances discussed herein

8    favors an extension of the automatic stay for the duration of the Debtor’s Chapter 13 Bankruptcy.

9

10   Dated: July 29, 2019

11
                                                   ______/s/ Paul Seabrook___________
12                                                 Paul Seabrook
                                                   Attorney for Debtor(s)
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   -5-
                            MOTION TO EXTEND AUTOMATIC STAY AS TO ALL CREDITORS
 Case: 19-51444       Doc# 13      Filed: 07/29/19    Entered: 07/29/19 09:35:56        Page 5 of 5
